Citation Nr: 1225621	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-13 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for asthma. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an increased rating for the service-connected Ménière's disease with vertigo, currently rated as 30 percent disabling for vertigo, and 10 percent for tinnitus, to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1987. 

Initially, this matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO. 

In a July 2006 rating decision, the RO granted service connection for tinnitus and assigned a separate 10 percent rating and granted service connection for vertigo and recharacterized the combined disability as Ménière's disease with vertigo, assigning a single disability rating of 30 percent.   

In an April 2010 decision, the Board denied the claim for an increased rating in excess of 10 percent for the service-connected tinnitus and remanded the other claims to the RO for additional development and adjudicative action. 

The Board again remanded the case to the RO for further action in January 2011.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for asthma is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated April 1999 the RO denied the Veteran's claim of service connection for asthma; he was notified of this action and apprised of his appellate rights, but did not enter a timely appeal.

2.  The evidence received since the April 1999 RO decision relates to an unestablished fact necessary to substantiate the claim of service connection for asthma.

3.  The Veteran is not shown to have manifested findings referable to elevated blood pressure in service or for many years thereafter.

4.  The currently demonstrated hypertension is not shown to be due to an event or incident of the Veteran's period of active service.  

5.  The service-connected Ménière's disease is shown to be manifested by hearing loss, tinnitus and vertigo; findings of a cerebellar gait are not demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of service connection for asthma.  38 U.S.C.A.§ 5108  (West 2002); 38 C.F.R.§ 3.156(a)  (2011).

2.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein. 38 U.S.C.A.§§ 101(16) , 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2011).

3.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected Ménière's disease with vertigo have not been met. 38 U.S.C.A.§§ 1155 , 5107 (West 2002); 38 C.F.R.§§ 3.321(b)(1) , 4.85, 4.86, 4.87 including Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2004, August 2004, March 2006, July 2007, January 2009, February 2009, and February 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2004 and August 2007.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).


Whether new and material evidence has been submitted to reopen the claim of service connection for asthma.

The RO denied the Veteran's claim of service connection for asthma in an April 1999 rating decision.  The RO notified the Veteran of this action and apprised him of his appellate rights.  The Veteran did not perfect an appeal of that decision.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.104 , 20.302, 20.1103 (2011). 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the additional evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

Taking into account all relevant evidence, the Board finds that new and material evidence has been presented that is sufficient to reopen the claim of service connection for asthma.  

Significantly, a letter from a private physician dated in September 2009 indicates that the Veteran's asthma was treated and diagnosed while he was in the service.  

As this statement tends to show that the claimed asthma had its clinical onset during service, it is found to be new and material for the purpose of reopening the previously denied claim.


Entitlement to service connection for hypertension.

The Veteran asserts that, during service, he exhibited elevated hypertension readings that were effectively "pre hypertension."

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b)  are applicable where the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).   

In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.  

The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93   (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board points out that, specifically for hypertension, Diagnostic Code 7101, Note 1, provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm." 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

A careful review of the Veteran's service treatment records shows the following:  An enlistment examination reported dated in April 1981 noted a reading of 134/68; a clinical record dated in February 1982 noted a reading of 120/66; another in May 1982 showed a reading of 146/80; one in September 1982 noted a reading of 128/86; another in November 1982 noted readings of 126/76 and 120/80; one in March 1983 noted what appeared to be readings of 120/60; another in July 1983 noted a reading of 122/70; another in November 1983 noted a reading of 148/76; a record dated in January 1984 noted a reading of 140/90; one in February 1984 was recorded as 120/80, another in June 1984 was noted to be 110/68 and 130/90; An August 1985 examination showed a reading of 120/70; a clinical record in October 1985 noted a finding of 138/82; one in December 1985 showed a reading of 120/74; one in January 1986 noted a reading of 150/70, another in March 1986 showed a reading of 120/60; a record dated in June 1986 showed readings of 124/60 and 128/72; another in July 1986 was recorded as 122/78; readings in October 1986 were noted to be 130/60 and 114/60; a clinical record dated in November 1986 recorded a reading of 120/70; another in December 1986 noted a reading of 108/78; a record in January 1987 noted a reading of 130/76; another in February 1987 showed readings of 121/61, 122/70 and 136/76; a reading in March 1987 was noted to be 124/70; one in July 1987 noted a reading of 155/71; another in August 1987 showed findings of 115/67, 122/68, 106/74, 133/73 and 130/70; a clinical record dated in September 1987 showed findings of 116/50 and 124/68; and the discharge examination report dated September 1987 noted a blood pressure reading of 128/84.

The Veteran underwent a VA examination in January 1988, shortly after his separation from service that showed no complaints or findings of high blood pressure or hypertension.   The Veteran was noted to have had a normal blood pressure reading of 120/78 at that time.  

The post service evidence shows that, in1991, the Veteran was prescribed a medication, HCTZ, commonly used to treatment hypertension; although the record does not show a diagnosis of hypertension.  

The VA treatment record show an initial diagnosis of hypertension in a November 2000 outpatient treatment report that indicated that the Veteran was receiving medication for hypertension, with good control.

The Veteran testified at a hearing in July 2009 that he was prescribed medication for hypertension in service.

The Board notes that a September 2009 statement from a private physician indicates that the Veteran was treated for and diagnosed with hypertension during service.   




Entitlement to an increased rating for the service-connected Ménière's disease with vertigo, currently rated as 30 percent disabling for vertigo, and 10 percent for tinnitus, to include on an extraschedular basis.

The Veteran asserts that a higher rating is warranted for his service-connected Ménière's disease manifested by vertigo.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Under Diagnostic Code 6205, Ménière's syndrome (endolymphatic hydrops), a 30 percent rating is assigned for hearing impairment with vertigo less than once a month, with or without tinnitus.  

A 60 percent rating is assigned when there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  

A 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus. 

Ménière's syndrome may be rated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  An evaluation for hearing impairment, tinnitus, or vertigo may not be combined with an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by pure tone audiometric tests.  To evaluate the degree of disability from bilateral service-connected defective hearing, the revised rating schedule establishes eleven levels of impaired efficiency numerically designated from Level I to Level XI.  Level I represents essentially normal audio acuity with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2011). 

Under Diagnostic Code 6204, a 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness.  

A 30 percent evaluation is assigned for peripheral vestibular disorders manifested by dizziness and occasional staggering.  

A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under Diagnostic Code 6204.  Hearing impairment or suppuration shall be separately rated and combined. 38 C.F.R. § 4.87, DC 6204.

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus. 38 C.F.R. § 4.8, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

Taking into account all relevant evidence, the Board finds that a higher evaluation is not warranted for the service-connected Ménière's disease with vertigo.  As noted, the Veteran is currently assigned a 30 percent evaluation under Diagnostic 6204 for dizziness and a separate 10 percent evaluation for tinnitus.  

Thus, in order to warrant a higher evaluation, the Veteran would have to be found to have either hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, or a combination of hearing loss, tinnitus, and vertigo resulting in a higher evaluation.  

The Board notes that the Veteran is currently assigned the higher separate ratings available for tinnitus and vertigo under the established criteria.

It is significant to note initially that the Veteran has been previously scheduled for VA examinations that he failed to attend.  Further, even though the Veteran did report for audiometric studies in connection with the appeal, his hearing disability was never able to be accurately tested.

In a letter dated in May 2004, a VA physician noted that the Veteran had been under his medical care for Ménière's disease manifested by severe bouts of vertigo that could happen at any time and were out of his control.  When the Veteran had these attacks, he often needed to be on medications that were sedating.  He also found loud noises especially bothersome during these attacks.  

The VA physician added that the Veteran had been able to work during some of his attacks, but there were times when he could not carry out his full job activities due to the sedating nature of the medication and the need to be in a quiet environment when the attack was particularly severe.

The Veteran underwent a VA examination in November 2004 and was found to have normal posture and a slow, but normal and unwavering gait.  Upon examination, the tympanic membranes were noted to be flat, thick and white and have an opaque surface and poor bony landmarks.  

The Veteran was able to maintain his balance while his gait was tested.  There was no staggering gait or signs of dizziness.  The Veteran was found to have Ménière's syndrome without a cerebellar gait.  He reported having vertigo continuously during his waking hours, most of the day.

The Veteran underwent another VA examination in August 2007 when he felt his hearing loss and tinnitus were getting worse.  He reported being unable to do a hearing test due to the pressure in the room.  He also stated that his vertigo had caused 6-8 falls in the past year.  He reported having constant bilateral ear pain and feeling his symptoms had impacted his ability to work.  He had trouble playing sports, could not read for a long period of time, and had visual changes and photophobia.

Upon examination, the Veteran was noted to walk slowly and deliberately, with a slight limp favoring the right lower extremity.  His gait was steady, with no staggering or signs of dizziness.  He was diagnosed with Ménière's syndrome without cerebellar gait.  

The Veteran reported having attacks of vertigo about 3-4 times per month with ringing in his ears every day.  He reported being dizziness on a daily basis with episodes about six times per month when he was impaired for 3-5 days and could not get up.  The Veteran was unable to be tested for hearing loss.

In reviewing the evidence of record, the Board finds that the Veteran is not shown to have had a cerebellar gait at any time during the course of the appeal; thus, a higher rating under Diagnostic Code 6205 is not assignable.  

As noted, the Veteran is already in receipt of the highest ratings available for tinnitus under Diagnostic Code 6260 and for vertigo under Diagnostic Code 6204.  

Thus, in addressing the criteria for rating Ménière's disease if he were found to have a compensable level of hearing loss.  Again, while the evidence shows that the Veteran likely has some hearing loss, he has refused to submit to hearing tests during the course of examinations.  To the extent that the Veteran appears to have some level of hearing impairment, the provided audiometric testing does not provide a basis for the assignment of a compensable rating for this aspect of the service-connected disability.  As such, the Board finds that the criteria for a higher rating for the service-connected Ménière's disease with vertigo is not assignable.

The Board also finds that the service-connected disability picture does not present an exceptional or unusual disability picture so as to render impractical the application of the established rating standards and to warrant consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Hence, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).



ORDER

As new and material evidence has been received to reopen the claim of service connection for asthma, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

Service connection for hypertension is denied.

An increased rating in excess of 30 percent for the service-connected Ménière's disease with vertigo is denied.



REMAND

As the Veteran's claim of service connection for asthma has been reopened, further development is required.  

Accordingly, the reopened claim is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide the names and addresses of all health care providers who have recently treated him for the claimed asthma since service.  After any required releases have been obtained, copies of the clinical records from any identified health care provider should be requested and then associated with the claims file.

2.  The RO then should undertake to have the Veteran  scheduled for a VA examination to determine the nature and likely etiology of the claimed asthma. 

The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein. All tests and studies deemed necessary by the examiner must be performed. 

After examining the Veteran and reviewing the entire record, the examiner should render an opinion as to whether it is at least as likely as not that an current disability manifested by asthma had its clinical onset during service or otherwise is due to an event or incident of his period of active duty. 

The examiner should specifically comment on the statement provided by the private physician, dated in September 2009, and the Veteran's lay assertions of having repeated respiratory infections during service, in providing this opinion. 


3.  After completing all indicated development, the RO should readjudicate the reopened claim of service connection for asthma in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity to response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


